Case 1:20-cr-00184-JLS Document 18 Filed 07/08/21 Page 1 of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

Plaintiff
Vv. NOTICE OF MOTION

MELANIE THOMPSON

FILE NO.: 20-CR-00184-JLS
Defendant

NOTICE OF MOTION AND MOTION

PLEASE TAKE NOTICE that upon the Notice of Motion and Affidavit filed separately,
Under Seal, the undersigned will move this Court before the Honorable John L. Sinatra, Jr.,
United States District Judge, for an Order sealing the said Notice of Motion and Affidavit, and
for such other relief as may be proper. The Defendant hereby requests that the Court permits the
attached Notice of Motion and Affidavit be filed under seal.

Dated: July 8, 2021 Respectfully Submitted,
Hamburg, New York

s/ Daniel J. Henry, Jr.

 

Daniel J. Henry, Jr. Esq.
Attorney for Melanie Thompson
16 Main Street
Hamburg, New York 14075
(716) 648-05 10; F: (716) 648-1806
To: Hon. John L. Sinatra, Jr. dhenry(@villariniandhenry.com
United States District Court :
Western District of New York
2 Niagara Square
Buffalo, New York 14202-3350

Jeffrey T. Fiut, Esq.

United States Attorney’s Office
Western District of New York
138 Delaware Avenue

Buffalo, New York 14202

Court Clerk

United States Courthouse

2 Niagara Square

Buffalo, New York 14202-3350
